Citation Nr: 1456192	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a rash on the left foot.

2.  Entitlement to service connection for a rash on the right foot.

3.  Entitlement to service connection for a rash on the left leg.

4.  Entitlement to service connection for a rash on the right leg.

5.  Entitlement to service connection for back surgery, claimed as residuals of a cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2010 a local hearing was held before a Decision Review Officer (DRO) at the Indianapolis, Indiana RO. The transcript of this proceeding has been associated with the claims folder.

The issues of entitlement to service connection for a rash on the Veteran's left foot, left leg, right foot and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not presently have residuals from a back surgery for the removal of a cyst.




CONCLUSION OF LAW

The criteria for service connection for residuals of a back surgery, claimed as residuals of a cyst removal, are not met.  38 U.S.C.A. §§1101, 1110, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006). However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id. In the present case, in June 2008 the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  


II.  Merits of Claim

The Veteran contends that service connection is warranted for the residuals of his back surgery to remove a cyst.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In his July 2008 statement, the Veteran indicated the cyst removal was done between 1996 and 1998.  However, the Veteran also indicated in this statement that the doctors who performed his back surgery in Speedway, Indiana, no longer have the records to substantiate his claim.  Therefore, there are no medical treatment records regarding the existence of the Veteran's cyst, its surgical removal and any potential residuals from the surgery in the record.

Despite not having the medical records regarding the surgery, the Veteran testified at the October 2010 hearing that he did undergo surgery for its removal and he does not know what caused the cyst.  Moreover, he testified he is not currently having any problems relating to the removal of his cyst but he has a scar "that will never go away".  The Board notes the Veteran did not indicate he had any pain or discomfort associated with this scar.

The Board has considered the Veteran's brother's October 2010 statement in which he indicated he saw a growth on the Veteran's back when he returned home from the Air Force and indicated the Veteran did not have the growth on his back prior to service.  However, the Board notes the brother's statement addresses only the existence of the cyst, which has since been surgically removed, according to the Veteran.  His statement does not indicate any residual issues from the growth.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has residuals of back surgery during anytime subject to this appeal.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for back surgery, claimed as residuals of a cyst removal, is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a rash on his left leg, left foot, right leg and right foot, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

VA treatment notes dated July 2010 observed the Veteran's skin to have normal turgor but had very mild excoriation on lateral skins with scaly skin to mild.  The notes documented a recurrent rash, just above the Veteran's boot, indicating it started just after the Veteran got out of the Air Force.  Further, the treatment notes state the rash comes and goes two to three times per year and lasts about eight weeks at least.  The note indicated cortisone and ointments for treatment.

At the October 2010 hearing the Veteran's mother testified the Veteran's skin condition may have been caused by chemicals encountered while on active duty.  However, there is no medical examination of the Veteran's skin condition and no opinions regarding the origin of the recurrent rashes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's skin condition treatment for the period from July 2010 forward and associate with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an appropriate examination pertaining to his skin condition.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

a. Identify what, if any, skin condition(s) the Veteran has on his feet and legs
b. Provide an expert opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified skin condition of the Veteran's feet and legs had onset during the Veteran's active service or was caused by his service.  The examiner must provide a complete rationale for any opinion rendered.

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate that part of the claim that concerns entitlement to service connection for a rash on the left leg, left foot, right leg, and right foot.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


